DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., (CN 107370576-A), in view of (3GPP TSG RAN Meeting 78, Lisbon, Portugal, Dec. 18th – Dec. 21st 2017, RP-172390, Source: ZTE, Sanechips, Orange, Deutsche Telekom, CMCC, Title: On the Support of different numerologies in one PUCCH group, Agenda Item: 9.2.1.) now onwards Document ZTE.

Regarding Claim 1,	 (CURRENTLY AMENDED) Hu discloses a method, comprising: 
receiving, by a terminal device, configuration information (Hu, page 14-15, Uplink-downlink (UL/DL) configuration) sent by a network device, wherein the configuration information is used to indicate K time sequence relationships, the K time sequence relationships are respectively used for hybrid automatic repeat request (HARQ) feedback on K downlink frequency domain resources, (Hu, Abstract, page 14-43, The entire reference is directed to HARQ feedback/ determining HARQ feedback sequential, TTI, TTI relative position, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)
sending, by the terminal device, HARQ feedback information to the network device, wherein a quantity corresponding to the HARQ feedback information is determined based on the K time sequence relationships. (Hu, page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)
Hu is not explicit about downlink control channel monitoring occasions, and following:
the K downlink frequency domain resources are configured by the network device for the terminal device, and K is a positive integer greater than or equal to 2; and
However, Document ZTE discloses downlink control channel monitoring occasions, the K downlink frequency domain resources are configured by the network device for the terminal device, and K is a positive integer greater than or equal to 2; and
 (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Fig. 4 explicitly illustrates K1 = 2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Hu before the effective filing date of the claimed invention with that of Document ZTE so that downlink control channel monitoring occasions, the K downlink frequency domain resources are configured by the network device for the terminal device, and K is a positive integer greater than or equal to 2 be included in the method. The motivation to combine the teachings of Document ZTE would support PDCCH monitoring periodicities per PUCCH cell group for same scheduling “type” (i.e. ‘slot-based scheduling’ or ‘non-slot-based scheduling’).  (Document ZTE, Fig. 4, page 6-7, Observation 5, Conclusion)
 
Regarding Claim 2,	 (CURRENTLY AMENDED) The combination of Hu and Document ZTE disclose the method according to claim 1, wherein the quantity of downlink control channel monitoring occasions corresponding to the HARQ feedback information is determined based on a quantity of parameters obtained by finding a union of K parameter sets corresponding to the K time sequence relationships.  (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Hu, Abstract, Determining a feedback time sequence of a Hybrid Automatic Repeat Request (HARQ), page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)

Regarding Claim 3,	 (ORIGINAL) The combination of Hu and Document ZTE disclose the method according to claim 2, wherein the quantity of downlink control channel monitoring occasions is further determined based on a largest subcarrier spacing in subcarrier spacings corresponding to the K downlink frequency domain resources, and a subcarrier spacing of an uplink frequency domain resource on which the HARQ feedback information is located. (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8)
 
Regarding Claim 4,	 (CURRENTLY AMENDED) The combination of Hu and Document ZTE disclose the method according to claim 1, wherein the quantity of downlink control channel monitoring occasions corresponding to the HARQ feedback information is determined based on a sum of K quantities of K sub downlink control channel monitoring occasions, and the K quantities of the K sub downlink control channel monitoring occasions are determined based on K quantities of parameters in K parameter sets corresponding to the K time sequence relationships.  (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Hu, Abstract, Determining a feedback time sequence of a Hybrid Automatic Repeat Request (HARQ), page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)

Regarding Claim 5,	 (ORIGINAL) The combination of Hu and Document ZTE disclose the method according to claim 4, wherein the K quantities of K sub downlink control channel monitoring occasions are further determined based on subcarrier spacings corresponding to the K downlink frequency domain resources and a subcarrier spacing of an uplink frequency domain resource on which the HARQ feedback information is located. (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Figs. 4 and 5 disclose subcarrier spacings, i.e. SCS 30 KHz and 15 KHz respectively)
 
Regarding Claim 7,	 (CURRENTLY AMENDED) Hu discloses a method, comprising: 
sending, by a network device, configuration information (Hu, page 14-15, Uplink-downlink (UL/DL) configuration) to a terminal device, wherein the configuration information is used to indicate K time sequence relationships, the K time sequence relationships are respectively used for hybrid automatic repeat request (HARQ) feedback on K downlink frequency domain resources, (Hu, Abstract, The entire reference is directed to HARQ feedback/ determining HARQ feedback sequential, TTI, TTI relative position, page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)
receiving, by the network device, HARQ feedback information sent by the terminal device, wherein a quantity of corresponding to the HARQ feedback information is determined based on the K time sequence relationships. (Hu, Abstract, page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)
 Hu is not explicit about downlink control channel monitoring occasions, and following:
the K downlink frequency domain resources are configured by the network device for the terminal device, and K is a positive integer greater than or equal to 2; and

 (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Fig. 4 explicitly illustrates K1 = 2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Hu before the effective filing date of the claimed invention with that of Document ZTE so that downlink control channel monitoring occasions, the K downlink frequency domain resources are configured by the network device for the terminal device, and K is a positive integer greater than or equal to 2 be included in the method. The motivation to combine the teachings of Document ZTE would support PDCCH monitoring periodicities per PUCCH cell group for same scheduling “type” (i.e. ‘slot-based scheduling’ or ‘non-slot-based scheduling’).  (Document ZTE, Fig. 4, page 6-7, Observation 5, Conclusion)

Regarding Claim 8,	 (CURRENTLY AMENDED) The combination of Hu and Document ZTE disclose the method according to claim 7, the quantity of downlink control channel monitoring occasions corresponding to the HARQ feedback information is determined based on a quantity of parameters obtained by finding a union of K parameter sets corresponding to the K time sequence relationships. (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Hu, Abstract, Determining a feedback time sequence of a Hybrid Automatic Repeat Request (HARQ), page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)
 
Regarding Claim 9,	 (ORIGINAL) The combination of Hu and Document ZTE disclose the method according to claim 8, wherein the quantity of downlink control channel monitoring occasions is further determined based on a largest subcarrier spacing in subcarrier spacings corresponding to the K downlink frequency domain resources, and a subcarrier spacing of an uplink frequency domain resource on which the HARQ feedback information is located. (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Figs. 4 and 5 disclose subcarrier spacings, i.e. SCS 30 KHz and 15 KHz respectively)
 
Regarding Claim 10,	 (CURRENTLY AMENDED) The combination of Hu and Document ZTE disclose the method according to claim 7, wherein the quantity of downlink control channel monitoring occasions corresponding to the HARQ feedback information is determined based on a sum of K quantities of K sub downlink control channel monitoring occasions, and the K quantities of the K sub downlink control channel monitoring occasions are determined based on K quantities of parameters in K parameter sets corresponding to the K time sequence relationships.  (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Hu, Abstract, Determining a feedback time sequence of a Hybrid Automatic Repeat Request (HARQ), page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)

Regarding Claim 11,	 (ORIGINAL) The combination of Hu and Document ZTE disclose the method according to claim 10, wherein the K quantities of K sub downlink control channel monitoring occasions are further determined based on subcarrier spacings corresponding to the K downlink frequency domain resources and a subcarrier spacing of an uplink frequency domain resource on which the HARQ feedback information is located. (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Figs. 4 and 5 disclose subcarrier spacings, i.e. SCS 30 KHz and 15 KHz respectively)

 Regarding Claim 13,	 (CURRENTLY AMENDED) Hu discloses an apparatus, comprising: 
a memory storing instructions; and (Hu, memory storing instructions is a common knowledge in the art)
a processor coupled to the memory to execute the instructions to: (Hu, processor coupled to the memory to execute the instructions is a common knowledge in the art)
(Hu, page 14-15, Uplink-downlink (UL/DL) configuration) sent by a network device, wherein the configuration information is used to indicate K time sequence relationships, the K time sequence relationships are respectively used for hybrid automatic repeat request (HARQ) feedback on K downlink frequency domain resources, (Hu, Abstract, The entire reference is directed to HARQ feedback/ determining HARQ feedback sequential, TTI, TTI relative position, page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)
send HARQ feedback information to the network device, wherein a quantity of downlink control channel monitoring occasions corresponding to the (Hu, Abstract, page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)
Hu is not explicit about downlink control channel monitoring occasions, and following:
the K downlink frequency domain resources are configured by the network device for the terminal device, and K is a positive integer greater than or equal to 2; and
However, Document ZTE discloses downlink control channel monitoring occasions, the K downlink frequency domain resources are configured by the network device for the terminal device, and K is a positive integer greater than or equal to 2; and  (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Hu before the effective filing date of the claimed invention with that of Document ZTE so that downlink control channel monitoring occasions, the K downlink frequency domain resources are configured by the network device for the terminal device, and K is a positive integer greater than or equal to 2 be included in the method. The motivation to combine the teachings of Document ZTE would support PDCCH monitoring periodicities per PUCCH cell group for same scheduling “type” (i.e. ‘slot-based scheduling’ or ‘non-slot-based scheduling’).  (Document ZTE, Fig. 4, page 6-7, Observation 5, Conclusion)
 
Regarding Claim 14,	 (CURRENTLY AMENDED) The combination of Hu and Document ZTE disclose the apparatus according to claim 13, wherein quantity of downlink control channel monitoring occasions corresponding to the HARQ feedback information is determined based on a quantity of parameters obtained by finding a union of K parameter sets corresponding to the K time sequence relationships.  (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Hu, Abstract, Determining a feedback time sequence of a Hybrid Automatic Repeat Request (HARQ), page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)

Regarding Claim 15,	 (ORIGINAL) The combination of Hu and Document ZTE disclose the apparatus according to claim 14, wherein the quantity of downlink control channel monitoring occasions is further determined based on a largest subcarrier spacing in subcarrier spacings corresponding to the K downlink frequency domain resources, and a subcarrier spacing of an uplink frequency domain resource on which the HARQ feedback information is located. (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Figs. 4 and 5 disclose subcarrier spacings, i.e. SCS 30 KHz and 15 KHz respectively)

 Regarding Claim 16,	 (CURRENTLY AMENDED) The combination of Hu and Document ZTE disclose the apparatus according to claim 13, the quantity of downlink control channel monitoring occasions corresponding to the HARQ feedback information is determined based on a sum of K quantities of K sub downlink control channel monitoring occasions, and the K quantities of the K sub downlink control channel monitoring occasions are determined based on K quantities of parameters in K parameter sets corresponding to the K time sequence relationships. (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Hu, page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)

Regarding Claim 17,	 (ORIGINAL) The combination of Hu and Document ZTE disclose the apparatus according to claim 16, wherein the K quantities of K sub downlink control channel monitoring occasions are further determined based on subcarrier spacings corresponding to the K downlink frequency domain resources and a subcarrier spacing of an uplink frequency domain resource on which the HARQ feedback information is located. (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Figs. 4 and 5 disclose subcarrier spacings, i.e. SCS 30 KHz and 15 KHz respectively)
  
Regarding Claim 18,	 (CURRENTLY AMENDED) Hsu discloses an apparatus, comprising: 
a memory storing instructions; and (Hu, memory storing instructions is a common knowledge in the art)
a processor coupled to the memory to execute the instructions to: (Hu, processor coupled to the memory to execute the instructions is a common knowledge in the art)
send configuration information (Hu, page 14-15, Uplink-downlink (UL/DL) configuration) to a terminal device, wherein the configuration information is used to indicate K time sequence relationships, the K time sequence relationships are respectively used for hybrid automatic repeat request (HARQ) feedback (Hu, Abstract, Determining a feedback time sequence of a Hybrid Automatic Repeat Request (HARQ)) on K downlink frequency domain resources, (Hu, Abstract, The entire reference is directed to HARQ feedback/ determining HARQ feedback sequential, TTI, TTI relative position, page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)
receive HARQ feedback information, wherein a quantity of downlink control channel monitoring occasions corresponding to the HARQ feedback information is determined based on the K time sequence relationships.  (Hu, Abstract, page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)
 Hu is not explicit about downlink control channel monitoring occasions and following:
the K downlink frequency domain resources are configured by the network device for the terminal device, and K is a positive integer greater than or equal to 2; and
However, Document ZTE discloses downlink control channel monitoring occasions, the K downlink frequency domain resources are configured by the network device for the terminal device, and K is a positive integer greater than or equal to 2; and
 (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Hu before the effective filing date of the claimed (Document ZTE, Fig. 4, page 6-7, Observation 5, Conclusion)

Regarding Claim 19,	 (CURRENTLY AMENDED) The combination of Hu and Document ZTE disclose the apparatus according to claim 18, wherein the quantity of downlink control channel monitoring occasions corresponding to the HARQ feedback information is determined based on a quantity of parameters obtained by finding a union of K parameter sets corresponding to the K time sequence relationships. (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Hu, Abstract, Determining a feedback time sequence of a Hybrid Automatic Repeat Request (HARQ), page 14-43, Determining hybrid-automatic repeat request (HARQ) feedback sequential, The Figs. 2a and 2b are the flow schematic view of a determination of HARQ feedback sequence, Figs. 7a, 7b are schematic view of HARQ feedback time sequence)
  
Regarding Claim 20,	 (ORIGINAL) The combination of Hu and Document ZTE disclose the apparatus according to claim 19, wherein the quantity of downlink control channel monitoring occasions is further determined based on a largest subcarrier (Document ZTE, Fig. 4 PDCCH monitoring occasions, Fig. 4 illustrates HARQ-A/N design for different monitoring periodicity, Pages 5-8, Figs. 4 and 5 disclose subcarrier spacings, i.e. SCS 30 KHz and 15 KHz respectively, Hu, Abstract, Determining a feedback time sequence of a Hybrid Automatic Repeat Request (HARQ))

6.	Claims 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., (CN 107370576-A), and (3GPP TSG RAN Meeting 78, Lisbon, Portugal, Dec. 18th – Dec. 21st 2017, RP-172390, Source: ZTE, Sanechips, Orange, Deutsche Telekom, CMCC, Title: On the Support of different numerologies in one PUCCH group, Agenda Item: 9.2.1.) now onwards Document ZTE, in view of (3GPP TSG RAN WG1 Meeting #91, Reno, USA, November 27 – December 1, 2017, R1-1719383, Agenda Item: 7.3.4.2, Source: Huawei, HiSilicon, Title: Remaining issues on NR CA and DC including SRS Switching), now onwards Document Huawei, HiSilicon, (R1-1719383).

Regarding Claim 6,	 (ORIGINAL) The combination of Hu, and Document ZTE disclose the method according to claim 1, 
	Hu and Document ZTE are not explicit about following:
	wherein the HARQ feedback information comprises code block group CBG-based HARQ feedback information.  

wherein the HARQ feedback information comprises code block group CBG-based HARQ feedback information.  (Document Huawei, HiSilicon, (R1-1719383), page 9-10, Issue #4, Issue #5, Discussion, and Proposals: HARQ feedback with CBG Configuration)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Hu, and Document ZTE before the filing date of the claimed invention with that of Document Huawei, HiSilicon, (R1-1719383) so that wherein the HARQ feedback information comprises code block group CBG-based HARQ feedback information.  The motivation to combine the teachings of Document Huawei, HiSilicon, (R1-1719383) would include the code block group CBG-based HARQ feedback information in the method.  (Document Huawei, HiSilicon, (R1-1719383), page 9-10, Issue #4, Issue #5, Discussion, and Proposals)

 Regarding Claim 12,	 (ORIGINAL) The combination of Hu, Document ZTE, and Document Huawei, HiSilicon, (R1-1719383) disclose the method according to claim 7, wherein the HARQ feedback information comprises code block group CBG-based HARQ feedback information. (Document Huawei, HiSilicon, (R1-1719383), page 9-10, Issue #4, Issue #5, Discussion, and Proposals: HARQ feedback with CBG Configuration)

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463